IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,431-01


                              IN RE ANDREW GARCIA, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 1176954A IN THE 185TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in the 185TH District Court of Harris County, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court. On October 16, 2019, this Court ordered the

District Clerk of Harris County to file a response, which included the options of submitting the

record of such habeas corpus application, submitting a copy of a timely filed order which designates

issues to be investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)),

or stating that Relator has not filed an application for a writ of habeas corpus in Harris County. On
                                                                                                   2

October 18, 2019, the trial court signed an Order Designating Issues but there is no indication that

it was timely entered.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris

County, is ordered to file a response, which may be made by submitting proof of the date the district

attorney’s office was served with the habeas application and whether the order designating issues

was signed within the 35-day time frame set out in article 11.07, section 3(d) of the Texas Code of

Criminal Procedure. This application for leave to file a writ of mandamus shall be held in abeyance

until Respondent has submitted the appropriate response. Such response shall be submitted within

30 days of the date of this order.



Filed: November 27, 2019
Do not publish